         Case 1:18-cv-00398-EGS Document 11 Filed 12/02/19 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
DOCTORS HOSPITAL AT RENAISSANCE,          )
                                          )
                                          )
                  Plaintiff,              )
                                          ) Civil Action No. 18-00398 (EGS)
            v.                            )
                                          )
ALEX M. AZAR II, et al.,                  )
                                          )
                                          )
                  Defendants.             )
_________________________________________ )


                          NOTICE OF VOLUNTARY DISMISSAL


       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Doctors Hospital at

Renaissance hereby submits notice of voluntary dismissal of this action, without prejudice and

with each party to bear its own costs.



Dated: December 2, 2019                     Respectfully submitted,

                                            DENTONS US LLP

                                             /s/ Drew W. Marrocco
                                            Drew W. Marrocco (D.C. Bar No. 453205)
                                            1900 K Street NW
                                            Washington, DC 20006
                                            (202) 408-6387
                                            drew.marrocco@dentons.com

                                            Charles A. Luband (D.C. Bar No. 458319)
                                            1221 Avenue of the Americas
                                            New York, NY 10020
                                            (212) 768-6942
                                            charles.luband@dentons.com

                                            Counsel for Plaintiff
